 1
 2
 3
 4
 5
 6
 7                               THE DISTRICT COURT OF GUAM

 8
     In re:                                       Bankruptcy Case No. 19-00010
 9                                                Chapter 11
     ARCHBISHOP OF AGAÑA,
10   a Corporation Sole,                                       ORDER
11
                           Debtor.
12
13            Before the court is the Application to Employ Keen-Summit Capital Partners LLC
14    as Supplemental Real Estate Agent for the Official Committee of Unsecured Creditors.
15    See ECF No. 203. Opposition to the Application, if any, shall be filed no later than July
16    12, 2019, at 5:00 p.m. Reply to the Opposition shall be filed no later than July 16, 2019,
17    at noon. Hearing on the Application is hereby set for July 18, 2019, at 8:15 a.m.
18            SO ORDERED.
19
                                                   /s/ Frances M. Tydingco-Gatewood
20                                                     Chief Judge
21                                                 Dated: Jul 08, 2019

22
23
24
25
26
27
28



              Case 19-00010 Document 204 Filed 07/08/19 Page 1 of 1
